Perkins, J.
Suit to recover an account. Answer and reply. Jury trial, and judgment for the plaintiff. We have carefully looked through the case and discover no error that could reverse it, were any presented for the consideration of the Court. But there are none.
There is no assignment of errors. Plence, we have no jurisdiction of the case. The assignment of errors is the cause of action in this Court, and where none is filed, there is nothing for the Court, or any judge thereof, to act upon, even for the granting of a supersedeas. A supersedeas cannot be granted where there is no assignment of errors. The clerk cannot issue a notice till there is such assignment (see rule 20); for the assignment governs him as .to parties. It is the praecipe as well as complaint. Again, by rule 28, points not made in some brief of counsel, may be, treated by the Court as waived.
In this case, no brief has been filed; hence, all points, had they been made, even, by an assignment of errors, might be regarded as waived.
As, however, there is no assignment of errors, the cause is not before the Court, and must be dismissed.
Per Curiam. — The cause is dismissed with costs.